Citation Nr: 0217552	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for shrapnel injury of the left posterior thigh, 
Muscle Group XIII.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for shrapnel injury of the left (minor) elbow, 
Muscle Group V.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his chiropractor



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of 
the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded 
to the RO in June 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The left posterior thigh shrapnel injury residuals 
produce no more than moderate disability of Muscle Group 
XIII.  

3.  The left elbow shrapnel injury residuals produce no more 
than moderate disability of Muscle Group V.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for shrapnel injury of the left posterior thigh, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5313 (effective prior to and 
from July 3, 1997).  

2.  The criteria for an initial evaluation in excess of 10 
percent for shrapnel injury of the left (minor) elbow, 
Muscle Group V, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5305 (effective prior to and 
from July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to be 
construed to avoid retroactivity unless we 
can discern clear congressional intent for 
that result. See, e.g., Landgraf  [v. USI 
Film Products, 511 U.S. 211 (1995)] at 270 
("Since the early days of this Court, we 
have declined to give retroactive effect to 
statutes burdening private rights unless 
Congress had made clear its intent."); Bowen 
v. Georgetown Univ. Hosp., 488 U.S. 204, 
208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain only 
one interpretation.'" (Citations omitted.) 
(Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 1998 Statement of the Case 
(SOC), and the February 2001 and August 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
and private treatment records and physicians statements, and 
reports of VA examinations.  There is nothing to suggest the 
existence of outstanding medical records or other records.  
In an August 1999 statement, the veteran indicated that he 
had no additional evidence to submit and requested that his 
case be sent to the Board.  The Board further notes that the 
veteran did not respond to correspondence from the RO in 
August 2001 which requested that he identify the health care 
providers who had treated him for his service-connected 
disabilities.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the SSOC issued in August 2002.  
This document not only explained in plain language what 
evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit 
on his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by 
law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and 
the veteran and his representative have pointed to no 
actions they believe need be taken.  Therefore, there is no 
prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claims.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

Historically, service medical records show that the veteran 
injured his left elbow when he fell at an obstacle course in 
November 1963.  X-rays revealed a posterior lateral 
dislocation of the left elbow.  A closed reduction was 
performed.  The veteran was assigned to light duty for three 
weeks with no use of his left arm.  A December 1963 follow-
up treatment record indicates that mobilization of the 
veteran's left arm began that morning.  Range of motion of 
the left elbow showed supination to 70 degrees, and 
pronation to 30 degrees.  The veteran was given 30 days of 
light duty.  A November 1965 routine medical examination 
revealed a normal clinical evaluation of the upper 
extremities.  In a Report of Medical History form, the 
veteran explained that he dislocated his left elbow in 1963.  
The "physician's summary and elaboration of all pertinent 
data" section of this form indicates that the veteran's left 
elbow was asymptomatic.

A March 1966 hospital report notes that the veteran was 
admitted the previous month after sustaining mortar fragment 
wounds of the left arm, and left posterior leg and thigh.  
The wounds were debrided under a general anesthetic.  An 
uneventful post-operative course was noted.  The discharge 
diagnosis was fragment wounds of the left leg, thigh, and 
arm.  The record indicates that the left posterior thigh 
wound was large and would need to be closed under tension.  
The veteran was transferred to another facility for further 
treatment.  According to a hospital report dated later that 
month, a physical examination was "essentially 
unremarkable," except for four open wounds about the left 
elbow.  No neurovascular involvement was noted.  The record 
indicates that the left posterior thigh wound appeared to be 
infected.  The veteran's wounds cleared gradually during his 
hospitalization, and were closed under general anesthesia.  
The wounds were noted to be well-healed on discharge.  The 
final assessment was fragment wounds of the left arm and 
left leg.  The veteran was discharged to duty.

A September 1966 separation examination report notes normal 
clinical evaluations of the upper and lower extremities, 
skin and neurologic system, and is negative for disability 
associated with the veteran's mortar fragment wounds.  
According to the "physician's summary and elaboration of all 
pertinent data" section of the Report of Medical History 
form, the veteran's fragmentation wounds were "superficial."

A December 1996 private chiropractic report notes that the 
veteran sustained "shrapnel" wounds in his left thigh and 
left arm during service in 1966.  The veteran explained that 
he was unable to lift more than 10 pounds with his left 
hand, and indicated that "any work" resulted in left arm 
soreness.  In addition, he reported soreness in both hips 
after walking on a "difficult path."

In April 1997 correspondence, the veteran's private 
chiropractor reported that he first treated the veteran for 
low back pain in June 1996.  During his most recent 
treatment, the veteran complained of left leg pain, and 
muscle atrophy in the posterior aspect of the left thigh.  
He described this pain as "constant," and rated it a six on 
a 10-point scale.  He explained that Advil did not curb his 
symptoms.  The veteran reported periodic weakness in the 
left biceps area, and indicated that he experienced "intense 
pain" throughout the cervical/thoracic junction into the 
brachial plex in his left hand when he attempted to lift 
"anything" above his waist with his left hand.  The 
chiropractor concluded that the veteran was 
"permanent/partially impaired," and required further 
chiropractic treatment.

On VA examination in July 1997, the veteran complained of 
left arm weakness, and indicated that he had been unable to 
lift any object above his waist with his left arm over the 
previous year.  In addition, he reported a four to five year 
history of numbness in his left hip and buttock after 
prolonged sitting.  A physical examination revealed several 
scars on the left upper extremity.  There was a 2 inch x 4 
millimeters (mm) scar on the lower left arm, a 2 inch x 3 mm 
scar on the ventral aspect of the upper left arm, a 1/2 inch 
x 2 mm scar on the medial aspect of the left arm, and a 3/4 
inch x 1 mm scar on the dorsal aspect of the left forearm.  
The veteran's left hand grip was 5/5, and power in the left 
shoulder and left wrist was 5/5.  There was no wasting of 
any muscles of the left upper extremity.  The veteran was 
able to raise his left arm above his shoulder with no 
subjective or objective evidence of pain.  The report notes 
that the veteran was seen dressing and undressing with no 
evidence of any discomfort.  Range of motion of the left 
shoulder revealed flexion to approximately 180 degrees, and 
abduction to approximately 90 degrees without any evidence 
of pain or restriction of movements.  Internal and external 
rotation of the left shoulder was to approximately 90 
degrees with no restriction.  Range of motion of the left 
elbow was flexion to approximately 55 degrees, and pronation 
and supination to about 80 or 85 degrees with no evidence of 
pain or discomfort.  

A physical examination of the left lower extremity revealed 
a 7 inch x 2 mm scar on the upper thigh.  There was evidence 
of wasting of the muscle over the left thigh.  A sensory 
examination was normal.  An examination of the left hip was 
normal with no evidence of any warmth, erythema, or swelling 
around the left hip joint.  Range of motion of the left hip 
revealed flexion to 125 degrees, extension to 90 degrees, 
and abduction to approximately 45 degrees with no evidence 
of pain.  X-rays showed some metal fragments in the soft 
tissues around the left elbow and the left humerus.

The final assessment was history of injury with fragments of 
a "bomb" in 1966, with some metal fragments in the soft 
tissues around the elbow and the left femur status post 
surgery on his left thigh with removal of muscles and 
evidence of wasting secondary to surgery in the left thigh.  
The examiner explained that there was no evidence of any 
restriction in activity, or in range of motion of the left 
upper or lower extremities.  He noted that power in the left 
upper and lower extremities was normal, and the veteran was 
able to perform activities with both his left upper 
extremity and left lower extremity.

A December 1997 rating decision granted service connection 
for residuals of shell fragment wounds of the left elbow and 
residuals of shell fragment wounds of the left posterior 
thigh, evaluated as noncompensably and 10 percent disabling, 
respectively, from December 16, 1996.  

A February 1998 private chiropractic report notes a history 
of weakness in the veteran's left arm and left leg since he 
sustained shell fragment wounds in a mortar attack in 
service.  The veteran explained that he was unable to 
perform a pull-up or push-up following service, and 
indicated that he had "never been able to lift anything 
above [his] waist with the left arm."  He reported "a 
moderate pain in [his] left arm and left leg since the 
accident," and indicated that these symptoms increased in 
severity over the previous three years.  A physical 
examination revealed pain on palpation around the left 
elbow, left wrist, and left posterior thigh.  Reflexes were 
normal.  Left seated leg raising caused left hip and thigh 
pain, and left Kemp's, Adam's, Lasegue's, and Ely testing 
caused anterior thigh pain.  Muscle testing revealed 
weakness in the left arm, and an inability to raise both 
legs together while lying in the supine position.  The 
report notes a limitation of motion of the left arm and left 
leg.  Wartenburg pinwheel testing showed hypesthesia in the 
dermatomes of the posterior left thigh and the lateral left 
ankle.  Scars and indentations were noted on the anterior 
left upper arm, anterior left wrist, posterior left forearm, 
and posterior left thigh.  The diagnostic impression was 
chronic, constant pain and weakness in the left arm and left 
leg.  Copies of diagrams related to range of motion studies 
were attached.

During a May 1998 personal hearing, the veteran reported 
pain and tenderness in the left elbow area, and indicated 
that any physical labor involving lifting more than 10 
pounds caused discomfort.  Transcript (T.) at 3 and 6.  He 
explained that he treated his left elbow symptoms with ice 
and over-the- counter medication.  T. at 4.  The veteran's 
private chiropractor opined that the veteran sustained 
muscle and nerve damage to his left upper extremity as a 
result of shell fragment injuries in service.  T. at 4-7.  
The veteran maintained that a 30 percent evaluation was 
warranted for his service-connected "shrapnel" injury of the 
left elbow.  T. at 7-8.

The veteran testified that he experienced difficulty running 
as a result of his service-connected "shrapnel" injury of 
the left posterior thigh.  T. at 8.  He opined that he 
sustained nerve damage in his left lower extremity during 
service.  T. at 9.  The veteran reported pain radiating from 
his left thigh down his left lower extremity, and explained 
that it felt "like a bee sting."  T. at 9.  He denied 
experiencing tingling or numbness in his left leg.  T. at 9.  
The veteran concluded that a 50 percent rating was warranted 
for his service-connected residuals of a shell fragment 
wound of the left posterior thigh.  T. at 10.  The 
chiropractor noted that the veteran had a "large" scar on 
his left thigh, and opined that there was muscle loss in the 
extremity.  T. at 11.  He explained that he did not perform 
EMG testing, but indicated that a "basic clinical 
examination" was conducted.  T. at 11-12.  In support of his 
claim, the veteran submitted a February 1998 chiropractic 
report.  T. at 2.

A July 1998 VA orthopedic examination revealed two scars 
over the supinator of the left forearm, which were 2 inches 
in length and parallel to each other, a 2 inch scar above 
the left elbow, and a 4 inch scar over the biceps area on 
the medial aspect of the left arm.  There was a 6 inch scar 
distal to the gluteal crease on the veteran's left posterior 
thigh, centered between the two hamstring muscles.  Some 
tenderness was noted on palpation over this scar.

An examination of the left upper extremity revealed a full 
range of motion of the fingers.  There was good ulnar nerve 
innervated intrinsic muscle strength to both hands, but 
slight weakness with testing of the median nerve innervated 
intrinsic muscle strength to the thumbs, primarily on the 
left.  The veteran experienced no increase in pain over the 
lateral aspect of his left elbow with resisted extension of 
his long finger.  There was a full range of motion of the 
left shoulder, elbow, and wrist.  Tenderness was noted over 
the radial nerve of the left elbow around the supinator, and 
over the ulnar nerve at the left elbow.  Good strength was 
noted in the left shoulder, biceps, and triceps.  Grip 
strength was approximately 50 percent weaker in the left 
hand than in the right.

A physical examination of the left lower extremity showed a 
full range of motion of the hip and knee.  Deep tendon 
reflexes were normal and equal in both lower extremities.  
Straight leg raising was to 90 degrees.  X-rays of the left 
elbow and left hip were normal.  The examiner opined that 
the veteran had "an element of trochanteric bursitis of his 
left hip," cutaneous and subcutaneous wounds, and some 
weakness of his median nerve innervated intrinsic muscles to 
his left hand.  He concluded that an EMG study was indicated 
to "resolve the question as to any nerve problems in [the 
veteran's] left upper or left lower extremity."

During an August 1998 VA neurological examination, the 
veteran provided a history of pain over the left hip just 
below the great trochanteric bursa, and over the medial, 
lateral, and posterior aspects of his left elbow.  An 
examination revealed full shoulder and elbow rotations.  
Deep tendon reflexes in the biceps, triceps, and 
brachioradialis were normal.  There was no weakness in any 
of the muscle groups in the upper extremities.  The record 
notes well-healed "shrapnel" scars on the left forearm.  
While the veteran reported pain on extension of the left 
elbow against resistance, the examiner explained that these 
symptoms "sounded like some epicondylitis."  The physician 
noted that he was unable to elicit pain with forced 
supination or pronation of the left elbow.  Sensory testing 
to touch and vibration was normal in the upper extremities.  
An examination of the left lower extremity showed well-
healed "shrapnel" scars in the posterior aspect of the left 
thigh.  Hip rotations were full, and knee jerks were normal.  
There was no weakness in any of the muscle groups in the 
left lower extremity, and sensation to light touch and 
vibration was normal.  The physician concluded that the 
veteran's neurological symptoms appeared to be referable to 
a Morton's neuroma in his left foot.  He explained that 
while the veteran may have some trochanteric bursitis around 
the left hip, there were no signs of neurologic damage.  
While noting the veteran's complaints of some mechanical 
pain in his left elbow, the physician indicated that there 
were no signs of neuropathy, mononeuropathy, or neurologic 
abnormalities.

A February 1999 EMG study of the left upper extremity showed 
no abnormalities.  The report notes that motor conduction 
studies in the right median and ulnar nerve and sensory 
conduction studies in the right median, ulnar and radial 
nerves were normal.  A needle examination was normal in the 
muscles tested.

In a June 1999 addendum to the July 1998 VA orthopedic 
examination report, the physician noted that a February 1998 
EMG study showed no evidence of any residual nerve damage to 
the veteran's left upper extremity from his "shrapnel" 
wounds.  Consequently, he opined that the veteran did not 
sustain any significant nerve injury to his left upper 
extremity from "shrapnel" wounds in service.  The physician 
indicated that he previously suggested an EMG study of the 
left lower extremity, but noted that this testing had not 
been performed.  He explained that he could not "commentate 
conclusively concerning his lower extremity as the EMG of 
his lower extremity was not performed."

A July 1999 hearing officer's decision increased the rating 
for shrapnel injury of the left elbow to 10 percent from 
December 16, 1996.  

An August 1999 EMG study of the left upper extremity 
revealed findings consistent with an isolated left ulnar 
sensory neuropathy.  Motor conduction velocities were normal 
for the median and ulnar nerves.  While the sensory distal 
latency was normal in the left median nerve, the left ulnar 
sensory distal latency was unobtainable at the wrist and 
elbow.  A needle examination was normal in the muscles 
tested.

During a VA examination later that month, the veteran 
reported that he was unable to run or climb, and indicated 
that he experienced weakness and a "stabbing pain" in his 
left hip area after sitting in a car for more than two 
hours.  The diagnostic impression was trochanteric bursitis 
and Morton's neuroma, unrelated to his complaints.

Electrodiagnostic testing in February 2000 revealed findings 
consistent with a mild proximal remote sciatic lesion 
without active denervation.

A June 2000 VA examination report notes a diagnosis of left 
posterior thigh mortar round injury, and shell fragment 
wound residuals to the left lower extremity.  Photographs of 
the veteran's left lower extremity were attached.

A November 2001 EMG study of the left peroneal, posterior 
tibial and sural of the left lower extremity was normal.  
Conduction velocities were normal for all three nerves and 
needle examination was normal.  It was noted that compared 
to the February 2000 study conduction velocities had 
improved.  

On VA examination in December 2001, the veteran complained 
of weakness in the left upper extremity and discomfort and 
weakness in the left lower extremity.  Physical examination 
of the left upper extremity showed that there were some 
lacerations that were well-healed.  Otherwise, the skin was 
intact.  Active and passive range of motion of the left 
elbow was extension to 0 degrees and flexion to 135 degrees.  
This was equal with what was noted on the right elbow.  No 
tenderness was noted in the left upper extremity.  There was 
no evidence of discomfort on range of motion.  There was no 
swelling or erythema.  Forearm pronation and supination were 
each 90 degrees.  All motor groups were functioning 
normally.  Gross strength testing was normal.  Sensory 
examination revealed slight decreased sensation on the ulnar 
side of the fifth finger.  Palpation of the areas of injury 
revealed a slight defect in the left brachioradialis and in 
the left biceps.  Function of these muscles appeared to be 
normal.  

Examination of the lower extremity showed that he walked 
with a normal gait.  There was an 18 cm healed laceration on 
the upper posterior thigh with a very small defect in the 
left biceps femoris.  Mild tenderness was noted over the 
involved area of the biceps femoris.  He had point 
tenderness over the greater trochanter and this reproduced 
the pain that he described previously.  Range of motion of 
the hip was extension to 0 degrees, flexion to 125 degrees, 
rotation to 60 degrees bilaterally, adduction to 25 degrees 
and abduction to 45 degrees.  There was no limitation of 
motion or instability of the left knee.  All motor groups of 
the left lower extremity were functioning normally.  Sensory 
examination was normal.  X-rays of the left elbow revealed 
satisfactory maintenance of the articular surface of the 
elbow joint and old calcification was noted in the ulnar 
groove.  Three pieces of shrapnel were noted just distal to 
the elbow.  X-rays of the left femur showed two pieces of 
shrapnel in the proximal thigh.  The diagnoses were left 
upper extremity shrapnel injury, left sensory ulnar 
neuropathy, shrapnel injury left lower extremity (thigh) and 
left trochanteric bursitis.  The examiner commented that 
based on the palpable defects the damage to the deeper 
structures would be rated at moderate.  This concerned the 
muscle damage only, as there was no apparent nerve damage 
associated with the shrapnel wounds.  It was also noted that 
pain was not visibly manifested on movement of the left 
upper and lower extremities.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
evaluating disabilities of the musculoskeletal system it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

The Court has held that an appeal from an initial rating is 
a separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were 
amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claims.  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
The regulatory changes concerning muscle injuries include 
the deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to these claims are 
nonsubstantive in nature.  The classification of muscle 
damage is the same under both the new and the old rating 
criteria for the disabilities at issue.  

The regulations, in addition to the designation of degrees 
of impairment to muscle groups as "slight," "moderate," 
etc., set forth specific factors, such as the type of 
injury, history and complaint, and objective findings, to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or 
other trauma.  38 C.F.R. § 4.56.

Moderate disability of muscles:

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound 
side.

Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple 
low velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following 
are also signs of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

I.  Left Posterior Thigh

The 10 percent disability evaluation for the service-
connected shrapnel injury of the left posterior thigh is 
currently assigned under Diagnostic Code 5313, which 
addresses injury to Muscle Group XIII.  That Muscle Group 
provides for extension of hip and flexion of knee; outward 
and inward rotation of flexed knee; acting with rectus 
femoris and sartorius, synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at the knee joint.  A moderate muscle injury 
to that group warrants a 10 percent evaluation under this 
diagnostic code, while a moderately severe muscle injury 
warrants a 30 percent evaluation.  A 40 percent evaluation 
is warranted for a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (prior to and from July 3, 1997).  

In light of the above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent rating.  In this 
regard, there is no evidence that would reflect that the 
veteran's injury to Muscle Group XIII could be considered 
moderately severe within the penumbra of the diagnostic 
criteria.  There is no evidence that there was prolonged 
infection after the wounding.  There is also no evidence of 
hospitalization for a prolonged period for treatment of the 
wound.  Physical examination of the left lower extremity 
following treatment for the wound was normal.  The September 
1966 separation examination also revealed normal clinical 
evaluation of the lower extremities and was negative for 
disability associated with the fragment wound.  The July 
1997 VA examination revealed no wasting or sensory 
impairment of the muscle over the left thigh and power in 
the lower extremities was described as normal.  An August 
1998 VA neurological examination revealed no weakness in any 
of the muscle groups in the left lower extremity.  The more 
recent medical evidence, dated in 2001, indicates that motor 
strength in the left lower extremity, and an EMG of the 
lower extremity was normal.  The December 2001 VA examiner 
concluded that damage to the deeper structures was moderate.  

The Board finds that the foregoing symptoms are reflective 
of no more than a moderate disability under 38 C.F.R. § 
4.56, which is reflective of a 10 percent rating.  The 
medical evidence does not reflect symptoms indicative of a 
moderately severe disability, and there is no basis for 
assigning a higher rating in this case.  The evidence 
reflects that the veteran's disability manifests little 
symptomatology.  There is no evidence of weakness, fatigue, 
or incoordination.  There is also no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  Significantly, muscle strength and endurance of 
the left thigh is normal.  The Board acknowledges the 
veteran's complaints of pain, but finds that to the extent 
that such pain is due to his disability on appeal such 
symptoms are contemplated in the currently assigned 10 
percent rating.  In short, there is simply no evidence for a 
rating in excess of the currently assigned 10 percent rating 
under 38 C.F.R. § 4.56.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5313.

As the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 

II.  Left Elbow

The 10 percent disability evaluation for the service-
connected shrapnel injury of the left (minor) elbow is 
currently assigned under Diagnostic Code 5305, which 
addresses injury to Muscle Group V.  The functions of this 
muscle group are elbow supination and flexion, and the 
flexor muscles include the biceps, brachialis, and 
brachioradialis muscles.  

For a minor (non-dominant) joint, a 10 percent evaluation is 
warranted for a moderate disability, while a 20 percent 
evaluation is in order for a moderately severe disability.  
A 30 percent evaluation is assigned for severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (prior to and from 
July 3, 1997).

The Board notes that normal range of motion of the elbow is 
from 0 degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from 0 to 80 degrees and full forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.  Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In this case, the veteran's left elbow shrapnel wound 
residuals are not compatible with those associated with 
moderately severe disability, which contemplates a through 
and through or deep penetrating wound by small high velocity 
missile or large low velocity missile.  The records 
associated with the initial injury note that the wounds were 
debrided with no apparent complications and no evidence of 
nerve impairment.  The September 1966 separation examination 
reported normal clinical evaluation of the left upper 
extremity.  The July 1997 VA examination revealed no wasting 
of the muscles of the left upper extremity.  It was noted 
that there was no evidence of any restriction of activity, 
or in range of motion of the left upper extremity.  Power in 
the left upper extremity was also normal.  A July 1998 VA 
examination also found good strength and full range of 
motion of the left upper extremity.  The August 1998 VA 
examiner indicated that, despite the veteran's complaints of 
mechanical pain in the left elbow, there were no signs of 
neuropathy, mononeuropathy, or neurologic abnormalities.  
There was no weakness in any of the muscle groups in the 
upper extremities.  A February 1999 EMG study of the left 
upper extremity showed no abnormalities.  The December 2001 
VA examination revealed normal muscle strength and no 
discomfort on range of motion of the left elbow.  

The Board finds that the foregoing symptoms are reflective 
of no more than a moderate disability under 38 C.F.R. § 
4.56, which is reflective of a 10 percent rating.  The 
medical evidence does not reflect symptoms indicative of a 
moderately severe disability, and there is no basis for 
assigning a higher rating in this case.  The evidence 
reflects that the veteran's disability manifests little 
symptomatology.  There is no evidence of weakness, fatigue, 
or incoordination.  There is also no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  Significantly, muscle strength and endurance of 
the left elbow is normal.  The Board acknowledges the 
veteran's complaints of pain, but finds that to the extent 
that such pain is due to his disability on appeal such 
symptoms are contemplated in the currently assigned 10 
percent rating.  In short, there is simply no evidence for a 
rating in excess of the currently assigned 10 percent rating 
under 38 C.F.R. § 4.56.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5313.

As the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for shrapnel injury of the left posterior thigh, Muscle 
Group XIII, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for shrapnel injury of the left (minor) elbow is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

